IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00377-CV

RODOLFO LUNE, SR.,
                                                           Appellant
v.

DARLA WOMACK CAPEHART,
                                                           Appellee



                           From the 13th District Court
                             Navarro County, Texas
                          Trial Court No. D15-24244-CV


                          MEMORANDUM OPINION


      Rodolfo Lune, Sr. appeals from a summary judgment rendered against him on

October 5, 2017. By letter dated December 7, 2017, the Clerk of this Court notified Lune

that his docketing statement was past due. Lune was warned in the same letter that,

unless the docketing statement was filed within 21 days from the date of the letter, the

appeal would be dismissed without further notice. See TEX. R. APP. P. 42.3(c). More than

21 days have passed, and Lune has failed to file a docketing statement.
       Accordingly, this appeal is dismissed. Id.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 10, 2018
[CV06]




Lune. v. Capehart                                        Page 2